           Case 1:20-cv-09694-JMF Document 34 Filed 02/12/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------
                                                                        X
                                                                        :
 LOUIS ROBERTS,                                                         :
                                              Plaintiff,                :
                                                                        :    20-CV-9694 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 JUSTIN GITELIS, et al.,                                                :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On February 8, 2021, Defendant Michael Gitelis filed a motion to dismiss all claims
against him under Rule 12(b) of the Federal Rules of Civil Procedure. ECF No. 30. On
February 10, 2021, Defendant Justin Gitelis filed an answer to Plaintiff’s complaint. ECF No.
33. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21) days after the service of an answer
or motion under Rule 12(b) to amend the complaint once as a matter of course.

       Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
March 3, 2021. Plaintiff will not be given any further opportunity to amend the complaint to
address issues raised by the answer or the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendant Michael Gitelis shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a
letter on ECF stating that it relies on the previously filed motion to dismiss. Similarly, by three
(3) weeks after the amended complaint is filed, Defendant Justin Gitelis shall: (1) file an
amended answer; or (2) file a motion to dismiss. If Defendant Michael Gitelis files an answer or
a new motion to dismiss, the Court will deny his previously filed motion to dismiss as moot. If
either Defendant files a new motion to dismiss, any opposition shall be filed within fourteen
days, and any reply shall be filed within seven days of any opposition.

        If no amended complaint is filed, Plaintiff shall file any opposition to Defendant Michael
Gitelis’s motion to dismiss by March 3, 2021. Defendant Michael Gitelis’s reply, if any, shall
be filed by March 10, 2021.

       Finally, it is further ORDERED that the initial pretrial conference previously scheduled
for March 3, 2021 is hereby adjourned sine die.

        SO ORDERED.

Dated: February 11, 2021                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
